Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-27-2002

Boyce v. Dembe
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-4199




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Boyce v. Dembe" (2002). 2002 Decisions. Paper 619.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/619


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                           __________

                          No. 01-4199
                           __________

                       MARGARET M. BOYCE,
                                              Appellant

                                v.

     PAMELA P. DEMBE, HONORABLE JUDGE, individually and in
         her official capacity as Judge of the Court of
      Common Pleas of Philadelphia County; JOHN W. HERRON,
       HONORABLE JUDGE, individually and in his official
       capacity as Judge of the Court of Common Pleas of
           Philadelphia County; JOHN T.J. KELLY, JR.,
       HONORABLE JUDGE, individually and in his official
    capacity as Judge of the Superior Court of Pennsylvania;
     J. MICHAEL EAKIN, HONORABLE JUDGE, individually and in
    his official capacity as Judge of the Superior Court of
      Pennsylvania; PETER PAUL OLSZEWSKI, HONORABLE JUDGE,
     individually and in his official capacity as Judge of
      the Superior Court of Pennsylvania; JOSEPH H. EVERS,
        individually and in his official capacity as the
              Prothonotary of Philadelphia County
                           __________

        ON APPEAL FROM THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                   D.C. Civil No. 00-cv-06572
       District Judge: The Honorable Mary A. McLaughlin
                           __________

           Submitted Under Third Circuit LAR 34.1(a)
                       September 26, 2002
                                                           __________

        Before: BARRY, AMBRO, and GARTH, Circuit Judges

              (Opinion Filed: September 27, 2002)
                          ____________

                            OPINION
                          ____________


BARRY, Circuit Judge
                                I.
     Margaret M. Boyce appeals the District Court’s dismissal of her Complaint for
lack of subject matter jurisdiction. The District Court ruled that most of the claims she
raised were barred by the Rooker-Feldman doctrine ("Rooker-Feldman"), which
prohibits, as a general matter, the review of state court adjudicative proceedings by a
federal district court. Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of
Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983). The District Court also
found that Boyce lacked standing to raise other issues that it found were not barred by
Rooker-Feldman. Our review is plenary. Parkview Associates Partnership v. City of
Lebanon, 225 F.3d 321, 323-24 (3d Cir. 2000).   We will affirm.

                               II.
     The tortuous procedural history of this case, and the substantive issues involved,
are well known to the parties, and will only briefly be reviewed here. Pennsylvania
attorney Margaret Boyce was discharged by a client whom she represented in a state court
tort suit. A dispute developed between Boyce and the client’s new attorney, Edward
Chacker, over the case file and the potential fee, with Boyce claiming she had a lien on
the file and refusing to turn it over. Chacker requested a court order directing Boyce to
provide the file, and a hearing was held before Judge, now Justice, Russell Nigro.
Boyce’s motion for Judge Nigro to recuse himself because Chacker had contributed to
Nigro’s campaign was denied. Judge Nigro then ordered Boyce to provide the file within
three days or pay a $1,000 fine. When she did not do so, Chacker filed contempt petitions
in state court against Boyce. The first was rejected, but Boyce apparently was held in
contempt after a September, 1997 hearing before Judge Dembe. The contempt citation,
and a fine of $39,500, was affirmed by the Superior Court of Pennsylvania.
     During the pendency of these actions and Boyce’s subsequent efforts to appeal or
move for reconsideration, the underlying tort suit settled, with the portion of the judgment
constituting attorney’s fees and costs held in escrow by the Prothonotary of Philadelphia.
When Boyce requested her share, the Prothonotary, by order of Judge Herron of the Court
of Common Pleas, withheld $39,500. Boyce’s request for a hearing on Judge Herron’s
decision was denied.
     Boyce then filed in the District Court the suit that has now reached us, naming as
defendants each of the judges involved in the adverse decisions against her, as well as the
Prothonotary. She alleged a laundry list of violations of due process and of equal
protection, and a violation of her Sixth Amendment rights. Defendants moved to dismiss
for lack of subject matter jurisdiction, and the District Court granted the motion. Boyce
timely appealed.

                                III.
      The District Court dismissed Boyce’s five count Complaint on two grounds. It
held that it lacked subject matter jurisdiction to hear a number of claims within each of
the counts under Rooker-Feldman. It dismissed the remaining claims on the ground that
Boyce lacked standing to raise them because there was no way that the injuries she
claimed could be redressed.
      The Rooker-Feldman doctrine generally bars the review by a federal district court
of a final adjudication by a state’s highest court. Rooker, 263 U.S. 413 (1923); Feldman,
460 U.S. 462 (1983); Blake v. Papadakos, 953 F.2d 68, 71 (3d Cir. 1992). The bar
extends to a district court’s review of decisions by lower state courts as well. Port Auth.
Police Benevolent Ass’n, Inc. v. Port Auth., 973 F.2d 169, 177-78 (3d Cir. 1992). Also
barred are constitutional claims that are "inextricably intertwined with [a] state court’s
[judgment] in a judicial proceeding." Feldman, 460 U.S. at 482 n.16. Such entwinement
occurs when "federal relief can only be predicated upon a conviction that the state court
was wrong." Centifanti v. Nix, 865 F.2d 1422, 1430 (3d Cir.1989) (citation omitted).
With few exceptions, a federal district court lacks subject matter jurisdiction to review,
essentially as an appellate court, a state court’s adjudicative actions. Guarino v. Larsen,
11 F.3d 1151, 1153 (3d Cir. 1993).
      Where, however, a litigant makes a general challenge to rules, practices, or
procedures stemming from nonjudicial proceedings, e.g., purely administrative
procedures, a federal court may acquire subject matter jurisdiction. See Feldman, 460
U.S. at 486; Guarino, 11 F.3d at 1153. Of course, the line between a general and a
particular challenge, or between an adjudicative and an administrative task, may be hard
to draw, Stern v. Nix, 840 F.2d 208, 211 (3d Cir. 1988) (citation omitted), and the
"intertwined" test is often applied to distinguish the two types of challenge.
      Identifying the nature of the specific relief being sought can also help determine
the nature of the challenge and thus whether subject matter jurisdiction exists. Centifanti
v. Nix, 865 F.2d 1422, 1429 (3d Cir. 1989). Such an approach helped us distinguish the
facts    and thus the applicability of Rooker-Feldman   in Centifanti from those in
Stern, which had been reviewed shortly before. Of course, this is simply an alternative
approach to that used by the District Court, which sequentially addressed the counts of the
Complaint. This approach, however, demonstrates that even some of the claims within
those counts that the District Court held "may not be barred by Rooker-Feldman," A.21
(District Court Op. at 13), are in fact not simply general challenges to state administrative
procedures, permitted by Rooker-Feldman but subject to a standing analysis. Rather, it
shows that the Complaint is better characterized as "a skillful attempt to mask the true
purpose of the action, which essentially is to reverse the judicial decision[s]" Boyce does
not like. Stern, 840 F.2d at 212.
     Boyce set out eight specific prayers for relief. A.47-49. It is clear that at least
half   numbers 2, 3, 6, and 7 in note 2 below   on their face request action by a federal
court that would effectively rule "that the state court was wrong." Pennzoil Co. v.
Texaco, Inc., 481 U.S. 1, 25 (1987) (Marshall, J., concurring in the judgment). They do
so by seeking a ruling that would change Boyce’s current circumstances vis-a-vis her
contempt status and/or the escrowed funds she claims. This relief is clearly precluded.
     The same is true for the relief she seeks in numbers 4 and 5. Regarding the
Prothonotary (# 5), "any attempt to enjoin the enforcement of a state court judgment . . . is
suspect." Stern, 840 F.2d at 212. To enjoin the Prothonotary would "effectively reverse
[a] state court judgment," id.   that is, Judge Herron’s order to the Prothonotary.
     As for number 4, there is nothing in the record that even suggests that Boyce was
held in criminal, rather than civil, contempt. Indeed, in its December 28, 1998,
Memorandum Opinion, the Superior Court of Pennsylvania explicitly held that there was
"no support for the contention the contempt action was to punish her, rather than to obtain
compliance with the order to produce the file." But however framed, what Boyce
complains of is the lack of a "full and fair opportunity" to litigate the contempt charge.
Complaint at 43. The Superior Court’s opinion, however, shows that that charge
civil or criminal   and the related constitutional claims Boyce raised were all fully
addressed, and were rejected. Again, to review the procedures she challenges could
"effectively reverse [a] state court judgment." Stern, 840 F.2d at 212. And again, this a
federal district court may not do.
     Ostensibly, Boyce’s best chance to obtain relief would be by virtue of number 1
(declaratory relief). We permitted a similar prayer for relief in Centifanti, where the
plaintiff had sought a declaratory judgment that "the rules and procedures for considering
petitions for reinstatement of suspended attorneys are unconstitutional." 865 F.2d at 1429
(quotation marks omitted). Because, we held, the district court would not be required to
review the state supreme court decision, Centifanti’s due process claim was not barred by
the Rooker-Feldman doctrine.
     Boyce is not, however, simply challenging relevant "rules and procedures," but is
primarily challenging the allegedly unconstitutional "practices" and "acts" to which she
was subjected. This is clearly different from the solely prospective relief Centifanti
sought   relief limited to future petitions for reinstating suspended attorneys. 865 F.2d at
1429. The challenge here is closer to that in Stern, where what was facially a general
challenge to state court rules was found to be more accurately framed as a challenge to
the judgments in Stern’s individual case. One telltale indication that Stern is a better
analogy than Centifanti is the "extensive exposition of the specific facts in [Boyce’s]
case" in her Complaint and her briefs on appeal, "which hardly would have been
necessary if the district court were being asked only" to review general practices of the
state court, rather than what happened to her in her case. Stern, 840 F.2d at 212-13. "Of
course, the substance and not the form of the requested relief is ultimately controlling,"
Centifanti, 865 F.2d at 1429 n.8, and, thus, despite the form of her pleadings, the
declaratory judgment she seeks is also barred by Rooker-Feldman.
     In summary, the Complaint demonstrates that what Boyce was effectively asking
the District Court to review were the adverse decisions handed down by the state courts.
A district court has no authority to review such decisions, and the Complaint was
appropriately dismissed for lack of jurisdiction.

                               IV.
     We will affirm the District Court’s order of October 30, 2001.

TO THE CLERK OF THE COURT:
     Kindly file the foregoing Opinion.
/s/Maryanne Trump Barry
Circuit Judge